In an action by an electrical contractor against an owner to recover damages for breach of contract, wherein the owner asserted a third-party action against the general contractor and the bonding company, the third-party defendants appeal from a judgment of the Supreme Court, Westchester County, entered October 28, 1975, which is in favor of the third-party plaintiff and against them, upon a jury verdict. Judgment affirmed, with costs. The per diem liquidated damages clause was intended to cover the owner’s damages for delay beyond the completion date. On the other hand, the indemnity clause was intended to indemnify the owner if it were held vicariously liable to one contractor for the neglectful actions of another contractor. Here the indemnity clause applied, unfettered by any liquidated per diem limitation. Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.